DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “area sensing part”, “control part,” and “gradation value determining part” in claim 1, and “gradation value determining part” in claim 4. (Note that “display part” has the structural modifier of “display”.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitations “area sensing part”, “control part,” and “gradation value determining part” are being interpreted under 35 USC 112(f), but have no structural support in the original specification. Claims 2-12 depend from claim 1 and share the rejection.
Regarding claim 4, the limitation “gradation value determining part” is being interpreted under 35 USC 112(f), but has no structural support in the original specification.
Regarding claim 1, there is a contradiction between claim limitations. The limitation “the area range includes a first display area and a second display area” 
Regarding claim 4, the limitation “when the area range of the input image is the first display area” contradicts the limitation from claim 1, “the area range includes a first display area and a second display area”, as explained regarding claim 1.
Regarding claim 13, there is a contradiction between claim limitations. The limitation “the area range includes a first display area and a second display area” contradicts the limitations “when the area range of the input image is the first display 
Regarding claim 14, the limitation “when the area range of the input image is the first display area” contradicts the limitation from claim 13, “the area range includes a first display area and a second display area”, as explained regarding claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8373728 B2 (“Ozawa”) teaches providing different brightness values for a given gradation value according to display area range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.